Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 333-128885 DESERT CAPITAL REIT, INC. (Exact Name of Registrant as specified in its charter) Maryland 20-0495883 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1291 Galleria Drive, Suite 200, Henderson, NV 89014 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (800) 419-2855 Indicate by checkmarkwhether theregistrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of Exchange Act. (Check one) Large Accelerated Filer oAccelerated Filer o Non-Accelerated Filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo þ The number of shares of the registrant's common stock, par value $0.01 per share, outstanding as of November 12, 2007 was­­­­ Table of Contents DESERT CAPITAL REIT, INC. FORM 10-Q For the Quarter Ended September 30, 2007 INDEX Page Part I. Financial Information 1 Item 1. Financial Statements 1 a)Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 1 b)Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 (unaudited) 2 c)Consolidated Statements of Cash Flows for thenine months ended September 30, 2007 and 2006 3 d)Consolidated Statements of Changes in Stockholders' Equity for the nine months ended September 30, 2007 (unaudited) 4 e)Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 Part II. Other Information 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO and CFO Pursuant to Section 906 Table of Contents Part I. Financial Information Item 1. Financial Statements DESERT CAPITAL REIT, INC. Consolidated Balance Sheets September 30, December 31, 2007 2006 (unaudited) ASSETS Mortgage investments - net $ 151,057,633 $ 149,588,926 Loans held-for-sale 5,562,000 7,430,000 Real estate held-for-sale - net 11,284,182 - Goodwill 13,388,555 13,388,555 Building and equipment - net 8,160,236 8,549,506 Land 1,820,000 1,820,000 Cash and cash equivalents 6,944,325 2,434,948 Interest receivable 1,488,099 1,661,370 Deferred financing costs 983,608 1,009,301 Investment in equity affiliates 1,928,000 928,000 Other 627,544 220,028 Total assets $ 203,244,182 $ 187,030,634 LIABILITIES AND STOCKHOLDERS' EQUITY Credit facility $ 5,562,000 $ 7,430,000 Mortgage payable 6,489,993 6,541,112 Junior subordinated notes 30,928,000 30,928,000 Dividends payable 1,695,609 1,498,633 Accounts payable and accrued expenses 1,221,132 2,184,237 Total liabilities 45,896,734 48,581,982 Preferred stock, $0.01 par value: 15,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value: 100,000,000 shares authorized; 16,769,163 and 15,061,896 shares issued and outstanding on September 30, 2007, and December 31, 2006, respectfully 167,692 150,619 Additional paid-in capital 164,760,791 140,441,542 Accumulated deficit (7,581,035 ) (2,143,509 ) Total stockholders' equity 157,347,448 138,448,652 Total liabilities and stockholders' equity $ 203,244,182 $ 187,030,634 The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents DESERT CAPITAL REIT, INC. Consolidated Statements of Operations (unaudited) Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 INTEREST INCOME: Mortgage investments $ 4,410,062 $ 5,139,279 $ 15,488,818 $ 12,012,474 Other interest 170,633 235,576 478,800 552,515 Total interest income 4,580,695 5,374,855 15,967,618 12,564,989 INTEREST EXPENSE: Interest expense 1,032,804 963,772 3,043,706 1,650,748 Total interest expense 1,032,804 963,772 3,043,706 1,650,748 Net interest income 3,547,891 4,411,083 12,923,912 10,914,241 Provision for loan losses 1,585,080 75,452 1,798,431 201,201 Net interest income after provision for loan loss 1,962,811 4,335,631 11,125,481 10,713,040 NON-INTEREST INCOME: Loan brokerage fees 1,223,177 1,615,538 5,696,746 6,062,631 Service and other loan fees 231,893 339,565 1,017,923 1,352,636 Other 342,198 175,734 794,441 458,662 Total non-interest income 1,797,268 2,130,837 7,509,110 7,873,929 NON-INTEREST EXPENSE: Compensation 705,443 557,464 1,924,877 1,578,260 Management fees 505,986 1,199,717 3,286,149 3,509,225 Professional fees 502,819 373,135 1,380,165 1,248,099 Insurance 116,039 104,849 323,328 318,907 Depreciation 195,641 108,159 586,923 323,125 Advertising 350,453 128,121 691,313 552,268 Other 273,215 264,701 837,627 786,483 Total non-interest expense 2,649,596 2,736,146 9,030,382 8,316,367 Net income before taxes 1,110,483 3,730,322 9,604,209 10,270,602 Income tax expense 369,915 95,310 567,103 155,524 Net income $ 740,568 $ 3,635,012 $ 9,037,106 $ 10,115,078 Earnings per share - basic $ 0.04 $ 0.26 $ 0.56 $ 0.78 Earnings per share - diluted $ 0.04 $ 0.26 $ 0.56 $ 0.78 Weighted average outstanding shares - basic 16,707,393 14,160,322 16,053,992 12,975,033 Weighted average outstanding shares - diluted 16,747,103 14,191,771 16,087,252 13,004,410 The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents DESERT CAPITAL REIT, INC. Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2007 2006 OPERATING ACTIVITIES Net income $ 9,037,106 $ 10,115,078 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 612,616 323,125 Stock based compensation 200,000 108,333 Provision for loan loss 1,798,431 201,201 Mortgage loans originated for sale (35,177,750 ) (34,271,400 ) Mortgage loan sales 37,045,750 31,469,973 Net change in: Interest receivable 173,271 (937,150 ) Other assets (407,516 ) (6,219 ) Deferred origination fees (281,545 ) 817,841 Accounts payable (936,997 ) (137,885 ) Net cash provided by operating activities 12,063,366 7,682,897 INVESTING ACTIVITIES Investment in equity affiliates (1,000,000 ) (928,000 ) Mortgage loans originated, net (14,269,775 ) (71,737,670 ) Acquisition of building and equipment (197,653 ) (465,416 ) Net cash used by investing activities (15,467,428 ) (73,131,086 ) FINANCING ACTIVITIES (Repayments) proceeds on credit facilities on mortgage loans held for sale, net (1,868,000 ) 2,120,300 Repayments on credit facilities on mortgage investments, net - (5,000,000 ) Principal repayments of mortgage loan (51,119 ) (71,690 ) Proceeds on junior subordinated notes - 30,928,000 Deferred financing costs - (1,017,865 ) Issuance of common stock 26,601,286 51,890,394 Dividends on common stock (10,485,194 ) (7,756,427 ) Offering costs paid (2,851,759 ) (4,745,287 ) Shares redeemed and retired (3,431,775 ) (2,035,307 ) Net cash provided by financing activities 7,913,439 64,312,118 Net increase (decrease) in cash and cash equivalents 4,509,377 (1,136,071 ) Cash and cash equivalents at beginning of period 2,434,948 4,459,289 Cash and cash equivalents at end of period $ 6,944,325 $ 3,323,218 Supplemental disclosure of cash flow information: Cash paid for interest $ 3,040,757 $ 1,068,169 Cash paid for taxes 668,824 870,000 Common stock issued for dividend reinvestment program 3,792,461 3,379,187 Common stock dividends declared but not paid 1,695,609 1,435,060 Foreclosed assets acquired in exchange for loans 12,596,559 - Offering costs incurred but not paid $ 16,464 $ 59,000 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents DESERT CAPITAL REIT, INC. Consolidated Statements of Changes in Stockholders' Equity For the nine months ended September 30, 2007 (unaudited) Common Stock Number of Shares Common Stock Par Value Additional Paid - in Capital Accumulated Deficit Total Balance at December 31, 2006 15,061,896 $ 150,619 $ 140,441,542 $ (2,143,509) $ 138,448,652 Issuance of common stock 2,026,504 20,265 30,373,482 - 30,393,747 Offering costs - - (2,825,850) - (2,825,850) Stock based compensation 20,000 200 200,000 - 200,200 Stock redeemed & retired (339,237) (3,392) (3,428,383) - (3,431,775) Dividends on common stock - - - (14,474,632) (14,474,632) Net income - - - 9,037,106 9,037,106 Balance at September 30, 2007 16,769,163 $ 167,692 $ 164,760,791 $ (7,581,035) $ 157,347,448 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Desert Capital REIT, INC. Notes to Consolidated Financial Statements September 30, 2007 (Unaudited) Note 1 - Organization References herein to “we,” “us” “our” or the “Company” refer to Desert Capital REIT, Inc. and its subsidiaries unless the context specifically requires otherwise. We are a Maryland corporation formed in December 2003 as a real estate investment trust ("REIT") that specializes in the origination and financing of short-term mortgage loans. We generally invest in 12 to 18 month, first and second lien mortgage loans, consisting of acquisition and development loans and construction loans to developers and builders of residential and commercial property. We derive our revenues primarily from interest payments received from mortgage investments funded with our equity capital and borrowed funds. Our principal business objective is to generate net income for distribution to our stockholders from the spread between interest income on our mortgage assets and the costs of financing the acquisition of these assets. This spread, net of operating expenses, provides both operating capital and distributable income. Our business depends on our access to external sources of financing at a cost we can absorb while still generating an attractive risk-adjusted return on the loans we acquire using the proceeds of our financings. Our business also depends on our ability to locate suitable investments to keep our capital fully deployed at favorable rates. We are externally managed and advised by Burton Management Company, Ltd. (“Burton”), a related party (see Note 12). Substantially all of the loan origination and loan servicing is conducted through our wholly owned subsidiary, Consolidated Mortgage LLC.In addition to originating and servicing loans for us, Consolidated Mortgage also originates, brokers, and services mortgage loans to private investors. Consolidated Mortgage generates brokerage and other fees from the loans funded by its private investor-clients which provide additional cash flow to us. Due to the high amount and type of fees generated by Consolidated Mortgage it has been structured as a taxable REIT subsidiary (“TRS”) resulting in its income being subject to federal income and applicable state taxes at C corporation rates.Consolidated Mortgage has 26 employees. We qualified as a REIT under the Internal Revenue Code commencing with our taxable year ended December 31, 2004 and expect to continue to qualify for the current fiscal year. To maintain our tax status as a REIT, we plan to continue to distribute at least 90% of our taxable income to stockholders. Basis of Presentation The accompanying unaudited consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The accompanying unaudited consolidated interim financial statements should be read in conjunction with the financial statements and the related management's discussion and analysis of financial condition and results of operations filed on Form 10-K for the fiscal year ended December 31, 2006. In our opinion, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for the three and nine months ended September 30, 2007 and 2006 are not necessarily indicative of results that may be expected for the entire year ending December 31, 2007. Note 2 - Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include our accounts and those of the our subsidiaries, which are wholly-owned or controlled by us or entities which are variable interest entities (“VIE”) in which the Company is the primary beneficiary under Financial Accounting Standards Board (“FASB”) Interpretation No.46R “Consolidation of Variable Interest Entities” (“FIN 46R”). All significant intercompany transactions and balances have been eliminated in consolidation.Our interest in Desert Capital TRS Statutory Trust I (see Note 11) is accounted for using the equity method and the assets and liabilities are not consolidated into our financial statements due to our determination that Desert Capital TRS Statutory Trust I is a variable interest entity in which we are not the primary beneficiary under FIN 46R. Reclassifications Certain reclassifications have been made in the presentation of the 2006 consolidated financial statements to conform to the 2007 presentation. 5 Table of Contents Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from those estimates. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the periods they are determined to be necessary. Revenue Recognition Interest income on our mortgage investments is recognized over the life of the investment and recorded on the accrual basis. Loan origination fees and certain direct origination costs associated with mortgage investments funded by us, are deferred and recognized as an adjustment to yield over the lives of the related loans using the straight-line method. Income recognition is generally suspended for loans at the earlier of the date at which payments become 90 days past due or when, in the opinion of management, a full recovery of income and principal becomes doubtful. Income recognition is resumed when the loan becomes contractually current and performance is demonstrated to be resumed. Loan brokerage fees are nonrefundable fees for brokering loans to third party investors. Loan brokerage fees are recognized once the loans associated with the fees are funded and recorded. We also charge fees to service loans brokered to third party investors as well as other miscellaneous fees during the loan term. These service and other loan fees are recognized throughout the life of the loan as they are earned. Offering Costs Costs attributable to securities offerings are charged against the proceeds of the offerings as a reduction to equity capital. These costs include legal and accounting fees to prepare the securities filing as well as the fees incurred in selling the securities, such as broker commissions paid to a related party (see Note 12). Mortgage Investments and Loans Held-for-Sale Mortgage investments are intended to be held to maturity and, accordingly are carried at cost, net of any unamortized deferred fees and costs, and any allowance for loan losses. Loans held-for-sale are carried at the lower of cost or market value. Real Estate Held-for-Sale Real estate held for sale includes real estate, which previously collateralized our loans that went into default, acquired through foreclosure or deed in lieu of foreclosure.It will be carried at the lower of the original loan amount (which represents the cost of the property), inclusive of any senior indebtedness, or the property's estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions. While pursuing foreclosure actions, we seek to identify potential purchasers of such property. It is not our intent to invest in or own real estate as a long-term investment, we seek to sell properties acquired through foreclosure as quickly as circumstances permit. The carrying values of real estate held for sale are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. Allowance for Loan Losses Management monitors the delinquencies and defaults on the underlying mortgages and, if an impairment of the related mortgage loan is deemed to be other than temporary, the carrying value of the related mortgage loan will be reduced to fair value through a charge to the allowance for loan losses. An allowance for loan loss is reflected in our financial statements based upon an evaluation of known and inherent risks in our mortgage loans. The allowance is based on our assessment of numerous factors affecting our portfolio of mortgage assets including, but not limited to, current and projected economic conditions, delinquency status, credit losses to date on underlying mortgages and any remaining credit protection. Loan loss estimates are reviewed periodically and adjustments are reported in earnings when they become known. Actual losses, if any, could differ materially from these estimates. Impairment Policy We have adopted FAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (FAS No. 144). Impairment is measured on a loan-by-loan basis on the fair value of the related collateral since all loans subject to this measurement are collateral dependent. 6 Table of Contents Recent Accounting Developments In February 2007, the Financial Accounting Standards Board (the “FASB”) issued Statement of Financial Accounting Standards No.159 (“FASNo. 159”), “The Fair Value Option for Financial Assets and Financial Liabilities.” FASNo. 159 provides entities with an irrevocable option to choose to measure most financial instruments, and certain other items at fair value with subsequent changes reported in earnings. FASNo. 159 is effective for fiscal years beginning after November15, 2007. We are currently evaluating the effect, if any; the adoption of FAS No.159 may have on our Consolidated Financial Statements. In September 2006, the FASB issued Statement of Financial Accounting Standards No.157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements.
